Dear Senator Cross:
We are in receipt of your opinion request under letter dated June 16, 1992. The request has been assigned to me for research and reply.  Your request was prompted at the suggestion of Honorable Sammy Nunez, President of the Senate.
In your request, you state House Bill No. 940 of the 1992 Regular Session proposes to repeal the transportation tax levied by R.S. 47:821 et. seq. and further seeks to reduce the disposal tax levied by those same provisions from $60 per dry weight ton to $40 per dry weight ton.  You specifically ask whether a two-thirds vote of the Legislature will be required for passage of the bill.
It is the opinion of this office that a bill which proposes to repeal an existing tax requires only the majority vote of the Legislature.  LSA-Const. Art. 3, Section 15(G).  LSA-Const. Art. 3, Section 2(A) requires a two-thirds vote of the Legislature in order to levy a new tax, increase an existing tax, or repeal a tax exemption.  A bill repealing an existing tax does not fall within these three categories and therefore a two-thirds vote of the Legislature is not required for passage.
Should you have further questions regarding this matter, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: KENNETH C. DEJEAN Assistant Attorney General
RPI/KCD/ams